 



Exhibit 10.5
THE SHAW GROUP INC.
2005 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN
(As amended and restated through November 2, 2007)
1. Purpose of the Plan.
     This 2005 Non-Employee Director Stock Incentive Plan (the “Plan”) is
intended to assist The Shaw Group Inc. (the “Company”) in attracting and
retaining highly qualified and experienced persons, who are not officers or
employees of the Company or any of its subsidiaries or affiliates, for service
as directors of the Company by providing such directors with a proprietary
interest in the Company’s success through the grant to such directors of Phantom
Stock Awards (as described in Section 6 hereof) and nonqualified stock options
(the “Options”) (collectively, “Awards”) to acquire shares of the common stock,
no par value per share, of the Company (the “Shares”).
     The Plan as set forth herein constitutes an amendment and restatement of
The Shaw Group Inc. 2005 Non-Employee Director Stock Option Plan (as amended and
restated through April 6, 2006) (the “Existing Plan”).
2. Participation.
     Each member of the Company’s Board of Directors (the “Board”) who is not,
and who has not been during the one-year period immediately preceding the
Effective Date (as defined below), or the date the director is first elected to
the Board, whichever is later, an officer or employee of the Company or of any
of its subsidiaries or affiliates (each, an “Eligible Director”) shall be
eligible to participate in the Plan.
3. Administration of Plan.
     The Plan shall be administered, construed and interpreted by a committee
(the “Committee”) which shall be comprised of one or more members of the Board
appointed by the Board, who are not eligible under Section 2 hereof to receive
grants of Awards under the Plan. The Committee shall prescribe the form of Award
agreement to be used to evidence grants of Awards under the Plan, consistent
with the terms of the Plan and all applicable laws and regulations, including,
without limitation, Rule 16b-3 (or successor provision) promulgated by the
Securities and Exchange Commission.
4. Shares Subject to the Plan; Fair Market Value.
     (a) Maximum Shares. The number of Shares which are hereby reserved for
purposes of the Plan shall be, in the aggregate, 300,000 Shares, subject to
further adjustment as provided in Section 4(b) hereof. Shares issued under the
Plan may be either authorized but unissued Shares or Shares which have been or
may be reacquired by the Company, including treasury shares. Any Shares released
upon forfeiture of an Award shall again be available for grants of future Awards
under the Plan.

 



--------------------------------------------------------------------------------



 



     (b) Adjustments in Event of Changes in Capitalization. In the event that
the Shares are changed into or exchanged for a different kind or number of
shares of stock or securities of the Company as the result of any stock
dividend, stock split, combination of shares, exchange of shares, merger,
consolidation, reorganization, recapitalization or other change in capital
structure of the Company (each, a “Capitalization Change”), then the number of
Shares subject to this Plan and the number of Shares subject to Awards
previously granted hereunder shall be equitably adjusted by the Committee to
prevent the dilution or enlargement of such previously granted Awards, and any
new stock or securities into which the Shares are changed or for which they are
exchanged shall be substituted for the Shares subject to this Plan and to Awards
granted hereunder; provided, however, that fractional shares may be deleted from
any such adjustment or substitution. There shall be no such equitable adjustment
for the number of Shares subject to Awards in the event the effective date of
the Capitalization Change occurs prior to the grant of the Award.
     (c) Fair Market Value. The term “Fair Market Value” means the fair market
value of a Share as determined in good faith by the Committee in the following
manner:
     (i) If the Shares are then listed on any national or regional stock
exchange or traded in the over-the-counter market and prices are quoted on the
NASDAQ National Market, the Fair Market Value shall be the last quoted sales
price of a Share on the date in question or, if there are no reported sales on
such date, on the last preceding date on which sales were reported;
     (ii) If the Shares are not so listed or quoted, then the Fair Market Value
shall be the mean between the bid and ask prices quoted by a market maker or
other recognized specialist in the Shares at the close of the date in question;
or
     (iii) In the absence of either of the foregoing, the Fair Market Value
shall be determined by the Committee in its absolute discretion after giving
consideration to the book value, the revenues, the earnings history and the
prospects of the Company in light of market conditions generally.
The Fair Market Value determined in such manner shall be final, binding and
conclusive on all parties.
5. Options Granted Under the Plan.
     (a) Option Grants.

        (i)   As of the date of the annual meeting of the shareholders of the
Company in each year that the Plan is in effect, beginning with the 2008 annual
meeting, each Eligible Director who is elected to the Board or re-elected to the
Board at such meeting shall be granted Options having a fair market value, in
the aggregate, equal to the product of: (i)         .5 and (ii) $85,000, as
determined by the Black-Scholes valuation model utilizingthe Fair Market Value
of a Share on the date of such annual meeting, with any fractional Share being
rounded up to the next whole Share. Each Option granted pursuant to this
Section 5(a)(i) shall be referred to in the Plan as an “Annual Option.”    
      (ii)   The price at which Shares may be acquired pursuant to each Option
(the “Exercise Price”) shall be the Fair Market Value of the Shares, as defined
in Section 4(c) hereof, as of the date such Option is granted.

2



--------------------------------------------------------------------------------



 



     (b) Exercise Rights.

        (i)   Each Annual Option shall be fully exercisable one year after the
date of grant.           (ii)   Once vested, each Option (or vested portion
thereof) shall be fully exercisable, and shall remain exercisable for a period
of ten years from the date such Option is granted, at which time any unexercised
portion of the Option shall terminate. In the event that the optionee ceases to
be a member of the Board prior to the vesting of the Option (or applicable
portion thereof), the Option (or the unvested portion thereof) shall be
forfeited.

     (c) Exercise of Options. Subject to Section 5(b), an Option may be
exercised with respect to all or part of the Shares covered by the Option, but
in no event with respect to less than 100 Shares, unless the exercise relates to
all Shares covered by the Option at the date of exercise. Options may be
exercised by delivery of a signed written notice to the Company, which notice
shall state the election to exercise the Option and the number of whole Shares
in respect to which it is being exercised, together with payment in full of the
Exercise Price, which payment shall be made either (i) in cash (by a certified
check, bank draft or money order); (ii) with the consent of the Committee, by
constructively delivering Shares already owned by the optionee valued at Fair
Market Value; (iii) with the consent of the Committee, by irrevocably
authorizing a third party to sell Shares (or a sufficient portion thereof)
acquired upon exercise of the Option and remit to the Company a sufficient
portion of the sales proceeds to pay the entire Exercise Price; or (iv) by a
combination of the foregoing forms of payment. Notice of exercise and payment of
the Exercise Price shall be delivered to the Company at the following address:
The Shaw Group Inc.
4171 Essen Lane
Baton Rouge, La 70809
Attn: Secretary
6. Phantom Stock Awards Granted Under the Plan.
     (a) Phantom Stock Awards. Phantom Stock Awards are rights to receive
Shares. As of the date of the annual meeting of the shareholders of the Company
in each year that the Plan is in effect, beginning with the 2008 annual meeting,
each Eligible Director who is elected to the Board or re-elected to the Board at
such meeting shall be granted a Phantom Stock Award with rights to receive a
number of Shares equal to the product of: (i) .5 and (ii) the quotient of
$85,000 divided by the Fair Market Value of a Share on the date of such annual
meeting, with any fractional Share being rounded up to the next whole Share.
     (b) Award Period. Each Phantom Stock Award made after April 6, 2006, shall
vest in three (3) equal annual installments of 331/3% each, beginning one year
after the date of grant.
     (c) Payment. Upon vesting of a Phantom Stock Award, the holder of a Phantom
Stock Award shall be entitled to receive a number of Shares equal to the number
of Phantom Stock shares then vesting.
     (d) Termination of Award. In the event that the Eligible Director ceases to
be a member of the Board prior to the one year anniversary of the date of grant
of the Phantom Stock

3



--------------------------------------------------------------------------------



 



Award, the Phantom Stock Award shall be automatically forfeited unpaid. In the
event that the Eligible Director ceases to be a member of the Board at any time
after the one year anniversary of the date of grant of the Phantom Stock Award,
the vesting of the Phantom Stock Award (or applicable unvested portion thereof)
shall be automatically accelerated and thereupon entitle the holder of such
Phantom Stock Award to receive a number of Shares equal to the number of Phantom
Stock shares then vesting
7. Restrictions on Transfers.
     (a) Limitations on Transfer. Except as provided by the Committee, no Award
granted under the Plan may be assigned, encumbered or transferred, except (i) by
will or the laws of descent and distribution or (ii) pursuant to a qualified
domestic relation order as defined by the Internal Revenue Code of 1986, as
amended, or Title I of the Employee Retirement Income Security Act or the rules
thereunder. The Committee shall have the discretionary authority to grant
Options that would be transferable to members of an Eligible Director’s
immediate family, including trusts for the benefit of such family members and
partnerships in which such family members are the only partners. For purposes of
Section 5(c), a transferred Option may be exercised by the transferee to the
extent that the Eligible Director would have been entitled had the Option not
been transferred.
     (b) Government Regulations. This Plan and Awards granted under the Plan are
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any regulatory or governmental agency (including without
limitation “no action” positions of the Securities and Exchange Commission)
which may, in the opinion of counsel for the Company, be necessary or advisable
in connection therewith. Without limiting the generality of the foregoing, no
Awards may be granted, satisfied, or exercised under the Plan unless and until
all applicable legal requirements have, in the opinion of counsel to the
Company, been complied with. In connection with any Shares issued pursuant to
Awards, the person acquiring such Shares shall, if requested by the Company,
give assurances satisfactory to counsel to the Company in respect to such
matters as the Company may deem desirable to assure compliance with all
applicable legal requirements. The Company shall not be required to deliver any
Shares under the Plan prior to (i) the admission of such Shares to listing on
any stock exchange or NASDAQ Stock Market, as applicable, on which Shares may
then be listed and (ii) the completion of such registration or other
qualification of such Shares under any state or federal law, rule or regulation,
as the Committee shall determine to be necessary or advisable.
8. Termination.
     The Plan shall terminate automatically on the tenth anniversary of the
Effective Date (as defined in Section 11), and the Board may suspend or
terminate the Plan at any earlier time. Upon termination of the Plan, no
additional Awards shall be granted under the Plan; provided, however, that the
terms of the Plan shall continue in full force and effect until all Options
granted under the Plan have been exercised or expired and all Phantom Stock
Awards have been satisfied or expired.
9. Amendment.
     (a) The Plan. The Board of Directors may amend the Plan from time to time
in its sole discretion, provided that, unless the requisite approval of
shareholders is obtained, no amendment shall be made to the Plan if such
amendment would (i) increase the number of Shares available for issuance under
the Plan or increase the limits applicable to Awards under the Plan, in each
case, except as provided in Section 4(b); (ii) lower the

4



--------------------------------------------------------------------------------



 



Exercise Price of an Option below 100% of the fair market value of one share on
the date of grant, except as provided in Section 4(b); (iii) remove the
repricing restriction set forth in Section 9(b); or (iv) require shareholder
approval pursuant to applicable federal, state or local law or under rules of
the New York Stock Exchange, if the Shares are then listed on such exchange. No
amendment shall adversely affect the rights of any Eligible Director under any
Award theretofore made under the Plan, without the Eligible Director’s consent.
     (b) Awards. Notwithstanding any provision of the Plan to the contrary, the
Committee shall not have the authority to accept the surrender or cancellation
of any Options that relate to such Options outstanding hereunder (to the extent
not theretofore exercised) and grant new Options that relate to such new Options
hereunder in substitution therefore (to the extent not theretofore exercised) at
an Exercise Price that is less than the Exercise Price of the Options
surrendered or canceled. The foregoing shall not limit any adjustments made
under Section 4(b) of the Plan.
10. Indemnification.
     In addition to such other rights of indemnification as they may have, the
members of the Committee and the officers and employees of the Company who may
take actions relating to the Plan shall be indemnified by the Company to the
fullest extent permitted by law against the reasonable expenses, including
attorney’s fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
thereof, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any Award
granted thereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such Committee member, officer
or employee is liable for gross negligence or willful misconduct in the
performance of his duties, provided that within sixty (60) days after
institution of any such action, suit or proceeding, a Committee member, officer
or employee shall in writing offer the Company the opportunity, at its own
expense, to handle and defend the same.
11. Effective Date.
     The Effective Date of the Plan shall be January 24, 2005.

5